DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 December 2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 December 2022 was filed after the mailing date of the patent application on 24 December 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims
Based on the claims (Claims, 02 December 2022), Claims 21-40 are pending.
Based on the claims (Claims, 02 December 2022), Claims 21 and 33 are amended and said amendments are narrowing.

Response to Arguments
Applicant’s arguments regarding the rejection of Claim 31 under 35 U.S.C. §112 have been fully considered and are persuasive.  The rejection of Claim 31 under 35 U.S.C. §112 has been withdrawn. 
Applicant’s arguments regarding the rejection of Claim 21 and Claim 33 under 35 U.S.C. §103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20180103060 A1 using the filing date of 19 June 2014 corresponding to U.S. Provisional Application No. 62/014,683; hereinafter referred to as “Li”) in view of Bosshart et al. (US 20160156557 A1; hereinafter referred to as “Bosshart”) in further view of Yamashita et al. (US 20150109913 A1; hereinafter referred to as “Yamashita”).
Regarding Claim 33, Liu discloses a network forwarding integrated circuit (IC), wherein the network forwarding IC comprises: 
circuitry (¶59 & ¶61 & Fig. 5 | Application 62/014,683: Pgs. 16-17 & Fig. 5, Li discloses a DOS Packet Attack Protection Device comprising a processor 508 coupled to an I/O Interface) to receive queue depth information at a non-final stage of a packet processing pipeline from a certain stage of the packet processing pipeline (¶54 & Fig. 8 (806) | Application 62/014,683: Pgs. 14-18 & Fig. 1 & Fig. 2, Li discloses receiving, at a Pre-Core Processing Denial Of Service (DOS) Packet Attack Detection and Deletion Device Module 206, queue depth information corresponding to a Stage 1 Packet Processing Module 208/108), the non-final stage being subsequent to the certain stage in the packet processing pipeline (¶5 & ¶33 & Fig. 1 & Fig. 2 | Application 62/014,683: Pgs. 5-6 & Pgs. 9-10 & Fig. 1 & Fig. 2, Li discloses that the Pre-Core Processing Denial Of Service (DOS) Packet Attack Detection and Deletion Device Module 206/106 is subsequent to the Stage 1 Packet Processing Queue 204/104 of a packet processing pipeline model 100); and 
at the non-final stage of the packet processing pipeline, additional circuitry (¶59 & ¶61 & Fig. 5 | Application 62/014,683: Pgs. 16-17 & Fig. 5, Li discloses a DOS Packet Attack Protection Device comprising a processor 508 coupled to an I/O Interface) to allocate a received packet to a particular queue based on the received queue depth information (¶56 & Fig. 8 (812) | Application 62/014,683: Pgs. 14-18 & Fig. 8 (812) & Fig. 1 & Fig. 2, Li discloses allowing, at a Pre-Core Processing Denial Of Service (DOS) Packet Attack Detection and Deletion Device Module 206, a received packet to be passed to a Stage 1 Packet Processing Core based upon the queue depth information corresponding to a Stage 1 Packet Processing Module 208/108), 
wherein:
the non-final stage is to write the queue depth information to at least one memory location identified by the certain stage (¶59 & ¶61 & Fig. 5 | Application 62/014,683: Pgs. 16-17 & Fig. 5, Li discloses memory 512 comprises data/information 516 where the queue depth information of Stage 1 Processing module is stored).
However, Li does not disclose the certain stage comprises a match-action stage.
Bosshart, a prior art reference in the same field of endeavor, teaches the certain stage comprises a match-action stage (¶46, Bosshart teaches a packet processing pipeline comprises a plurality of match-stage stages).
It would have been obvious to one having ordinary skill in the art prior the effective date of the invention to modify Li by requiring that the certain stage comprises a match-action stage as taught by Bosshart because match memory efficiency is improved by separating logically different entities for the purpose of match or action (Bosshart, ¶33).
However, Li does not disclose the queue depth information is to be stored, at least in part, in match-action state table data.
Yamashita, a prior art reference in the same field of endeavor, teaches the queue depth information is to be stored, at least in part, in match-action state table data (¶44-46 & ¶68 & 53, Yamashita discloses storing a buffer utilization rate within a monitoring unit of a switch where match-action processing occurs).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Li by requiring that the queue depth information is to be stored, at least in part, in match-action state table data as taught by Yamashita because monitoring a buffer utilization rate reduces the possibility of a buffer overflow, which, in turn, improves the operation of the switch (Yamashita, ¶68).
Regarding Claim 21, Claim 21 is rejected on the same basis as Claim 33.
Regarding Claim 34, Li in view of Bosshart in further view of Yamashita discloses the network forwarding IC of claim 33.
Li further discloses the queue depth information comprises an amount of data stored in at least one queue (¶38, Li discloses that the queue depth is the number of packets stored in a queue). 
Regarding Claim 22, Claim 22 is rejected on the same basis as Claim 34.	
Claims 31 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bosshart in view of Yamashita in further view of Liu et al. (US 20170048144 A1; hereinafter referred to as “Liu”).
Regarding Claim 31, Li in view of Bosshart in further view of Yamashita discloses the method of claim 21.
However, Li does not disclose the received packet is a first packet, the method further comprising dropping a second packet based on the received queue depth information.
Liu, a prior art reference in the same field of endeavor, teaches the received packet is a first packet (¶22, Liu discloses reception of a packet by a switch), the method further comprising dropping a second packet based on the received queue depth information (¶55 & Fig. 8 (806->814->816->818) | Application 62/014,683: Pgs. 14-18 & Fig. 8 (812), Li discloses dropping additional packets when operating in a congestion mode based upon the queue depth of the first packet processing stage).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Li by requiring that the received packet is a first packet, the method further comprising dropping a second packet based on the received queue depth information as taught by Liu because a mechanism, which provides flow control in a network with a larger scope while addressing both ingress queue congestion and egress queue congestion and line blocking, improves current flow control mechanisms (Liu, ¶24-25).
Regarding Claim 40, Claim 40 is rejected on the same basis as Claim 31.
Claims 23-24, 27-28, 32, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bosshart in view of Yamashita further view of Liu et al. (US 20170048144 A1; hereinafter referred to as “Liu”).
Regarding Claim 35, Li in view of Bosshart in further view of Yamashita discloses the network forwarding IC of claim 34.
However, Li does not disclose the queue depth information is provided from a traffic management unit.
Liu, a prior art reference in the same field of endeavor, teaches the queue depth information is provided from a traffic management unit (¶39, Liu teaches receiving, at the packet processor from the traffic manager 320, transmission states of the egress queues for storage within a Port Queue Congestion Table 316).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Li by requiring that the queue depth information is provided from a traffic management unit as taught by Liu because traffic steering away from congested links is improved by considering traffic load and/or congestion during path selection (Liu, ¶29).
Regarding Claim 23, Claim 23 is rejected on the same basis as Claim 35.
Regarding Claim 24, Li in view of Bosshart in further view of Yamashita discloses the method of claim 21.
However, Li does not disclose mapping an identifier for a particular queue associated with the queue depth information to a table entry that corresponds to the particular queue.
Liu, a prior art reference in the same field of endeavor, teaches mapping an identifier for a particular queue associated with the queue depth information to a table entry that corresponds to the particular queue (¶48, Liu discloses that a port queue congestion table maps an identifier for a specific egress port with a traffic class-specific congestion state bitmap where the bitmap further maps the congested state of a particular class of traffic/queue to a congested state).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Li by mapping an identifier for a particular queue associated with the queue depth information to a table entry that corresponds to the particular queue as taught by Liu because traffic steering away from congested links is improved by considering traffic load and/or congestion during path selection (Liu, ¶29).
Regarding Claim 27, Li in view of Bosshart in further view of Yamashita discloses the method of claim 21.
However, Li does not disclose assigning a first packet with a particular set of characteristics to a first queue before receiving the queue depth information and assigning a second packet with the particular set of characteristics to a second queue based on the queue depth information.
Liu further discloses assigning a first packet with a particular set of characteristics to a first queue before receiving the queue depth information (¶39, Liu teaches determining, by the packet processor in conjunction with the path selector 313, a first egress port based upon a match of key fields in the incoming packet with a flowlet table); and assigning a second packet with the particular set of characteristics to a second queue based on the queue depth information (¶39, Liu teaches determining, by the packet processor, to forward the incoming data pocket to a second egress port based upon a congestion state of the transmission queues associated with the first egress port).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Li by assigning a first packet with a particular set of characteristics to a first queue before receiving the queue depth information and assigning a second packet with the particular set of characteristics to a second queue based on the queue depth information as taught by Liu because traffic steering away from congested links is improved by considering traffic load and/or congestion during path selection (Liu, ¶29).
Regarding Claim 28, Li in view of Bosshart in view of Yamashita in further view of Liu discloses the method of claim 27.
However, Li does not disclose the queue depth information indicates that the first queue stores more packet data than the second queue.
Liu, a prior art reference in the same field of endeavor, teaches the queue depth information indicates that the first queue stores more packet data than the second queue (¶48 & Fig. 8, Liu discloses that the Port Queue Congestion Table may indicate that a first egress port is in a congested state and a second egress port is not in a congested state.  Here, the at least one transmission queues associated with the first egress port would store more packet data than the at least one transmission queues associated with the second egress port).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Li by requiring the queue depth information indicates that the first queue stores more packet data than the second queue as taught by Liu because traffic steering away from congested links is improved by considering traffic load and/or congestion during path selection (Liu, ¶29).
Regarding Claim 32, Li in view of Bosshart in further view of Yamashita discloses the method of claim 21.
However, Li does not disclose the queue depth information comprises buffer usage statistics.
Liu, a prior art reference in the same field of endeavor, teaches the queue depth information comprises buffer usage statistics (¶29 & ¶40, Liu discloses that the ingress pipeline is configured to drop packets in response to buffer usage statistics exceeding a drop threshold).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Li by requiring the queue depth information comprises buffer usage statistics as taught by Liu because traffic steering away from congested links is improved by considering traffic load and/or congestion during path selection (Liu, ¶29).
Regarding Claim 36, Li in view of Bosshart in further view of Yamashita discloses the network forwarding IC of claim 33.
However, Li does not disclose a first match-action stage is configured to store the queue depth information in a table and a second match-action stage is configured to assign the received packet to a queue based on the received queue depth information.
Liu, a prior art reference in the same field of endeavor, teaches a first match-action stage is configured to store the queue depth information in a table (¶30 & ¶38-39, Liu discloses that packet processor 310 stores the utilization levels of transmission queues in the Port Queue Congestion Table 316) and a second match-action stage is configured to assign the received packet to a queue based on the received queue depth information (¶30 & ¶38-39, Liu discloses that path selector 313 assigns incoming data packets to an egress port associated with at least one transmission queue based upon transmission queue utilization levels).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Li by requiring a first match-action stage is configured to store the queue depth information in a table and a second match-action stage is configured to assign the received packet to a queue based on the received queue depth information as taught by Liu because traffic steering away from congested links is improved by considering traffic load and/or congestion during path selection (Liu, ¶29).
Regarding Claim 37, Li in view of Bosshart in further view of Yamashita discloses the network forwarding IC of claim 36.
However, Li does not disclose the first match-action stage is configured to retrieve the stored queue depth information from the table and provide the queue depth information to the second match-action stage.
Liu, a prior art reference in the same field of endeavor, teaches the first match-action stage is configured to retrieve the stored queue depth information from the table (¶30 & ¶38-39, Liu discloses that packet processor 310 stores the utilization levels of transmission queues in the Port Queue Congestion Table 316) and provide the queue depth information to the second match-action stage (¶30 & ¶38-39, Liu discloses that packet processor 310 provides the utilization levels of transmission queues in the Port Queue Congestion Table 316 to the path selector).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Li by requiring the first match-action stage is configured to retrieve the stored queue depth information from the table and provide the queue depth information to the second match-action stage as taught by Liu because traffic steering away from congested links is improved by considering traffic load and/or congestion during path selection (Liu, ¶29).
Claims 25 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bosshart in view of Yamashita in further view of Bang et al. (US 7633880 B2; hereinafter referred to as “Bang”).
Regarding Claim 38, Li in view of Bosshart in further view of Yamashita discloses the network forwarding IC of claim 33.
However, Li does not explicitly disclose circuitry to receive queue depth information relating to a first queue during a first clock cycle of the network forwarding IC; and circuitry to receive queue depth information relating to a second queue during a second clock cycle of the network forwarding IC.
Bang, a prior art reference in the same field of endeavor, teaches circuitry (8:33-38, Bang discloses a controller) to receive queue depth information relating to a first queue during a first clock cycle of the network forwarding IC (9:51-58 & Fig. 5 (S530), Bang discloses determining whether a non-real-time transmission buffer is full.  Here, the method clearly indicates that the determination of the non-real-time transmission buffer fullness is not performed at the same time as the real-time transmission buffer fullness); and 
circuitry (8:33-38, Bang discloses a controller) to receive queue depth information relating to a second queue during a second clock cycle of the network forwarding IC (9:59-64 & Fig. 5 (S525), Bang discloses determining whether a real-time transmission buffer is full).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Li by requiring circuitry to receive queue depth information relating to a first queue during a first clock cycle of the network forwarding IC and circuitry to receive queue depth information relating to a second queue during a second clock cycle of the network forwarding IC as taught by Bang because resources required for packet transmission are saved (Bang, Abstract).
Regarding Claim 25, Claim 25 is rejected on the same basis as Claim 38.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bosshart in view of Liu in view of Yamashita in further view of Matsuoka et al. (US 20100182920 A1; hereinafter referred to as “Matsuoka”).
Regarding Claim 29, Li in view of Bosshart in view of Yamashita in further view of Liu discloses the method of claim 27.
However, Li does not explicitly disclose the first and second queues correspond to different ports of a Link Aggregation Group (LAG).
Matsuoka, a prior art reference in the same field of endeavor, teaches the first and second queues correspond to different ports of a Link Aggregation Group (LAG) (¶217, Matsuoka discloses at least two storage units corresponding to at least two ports are within the same link aggregation group).
It would have been obvious to one having ordinary skill in the art prior the effective filing date of the invention to modify Li by requiring that the first and second queues correspond to different ports of a Link Aggregation Group (LAG) as taught by Matsuoka because the selection to an alternative physical link that has a larger amount of stored data than the currently selected physical link (Matsuoka, Abstract).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bosshart in view of Yamashita in view of Liu in further view of Olakangil et al. (US 20050041590 A1).
Regarding Claim 30, Li in view of Bosshart in view of Yamashita in further view of Liu discloses the method of claim 27.
However, Li does not explicitly disclose the first and second queues correspond to different equal-cost routing paths.
Olakangil, a prior art reference in the same field of endeavor, teaches the first and second queues correspond to different equal-cost routing paths (¶24 & ¶26, Olakangil teaches a first port corresponding to a lowest cost path and a second port corresponding to a lowest cost path).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Li by requiring that the first and second queues correspond to different equal-cost routing paths as taught by Olakangil because it allows a switching device to take advantage of the path determination made at another router in the network while avoiding inconsistencies between conventional route selection operations and IP source learning in switching devices (Olakangil, Abstract).

Allowable Subject Matter
Claims 26 and 39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC NOWLIN/Examiner, Art Unit 2474